Citation Nr: 1742667	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-27 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher evaluation for service-connected endometriosis, currently assigned noncompensable evaluation prior to April 3, 2012, 10 percent beginning April 3, 2012 and 30 percent from December 9, 2014.

2.  Entitlement to a compensable evaluation for costochondritis.

3.  Entitlement to special monthly compensation (SMC) for loss of use of creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active service from January 1980 to August 1983, March 1985 to July 1990, and January 1993 to September 2000.  She also had service from November 1990 to September 2000 in the Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for anemia has been raised by the record in a June 2013 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2016).

The Board has considered whether there is an implied claim for special monthly compensation (SMC) based on housebound status.  The Veteran has not reported that she is confined to her home due to service-connected disabilities.  She also has no single disability rated at 100 percent.  The Board acknowledges that she has a total disability rating due to unemployability (TDIU).  Despite this, her TDIU is not due to one single disability or disease; the RO granted TDIU due to more than one service-connected disability.  Furthermore, TDIU was also not warranted due to a single disability at any point during the appellate period.  Therefore, house bound in fact and statutory housebound are not found.







FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, throughout the appeal period, the Veteran's costochondritis manifests severe symptoms of chest pain.

2.  The Veteran's endometriosis is manifested by severe pelvic pain and heavy or irregular bleeding not controlled by continuous treatment.

3.  The Veteran's pelvic pain due to endometriosis results in loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a 20 percent evaluation for costochondritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.73, Diagnostic Codes 5399-5321 (2016).

2.  Throughout the appeal period, the criteria for a 30 percent rating for endometriosis have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.116, Diagnostic Code 7629 (2016).

3.  The criteria for SMC based on loss of use of a creative organ are met.  38 U.S.C.A. §§ 1114 (k), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350(a)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has also been met.  All identified VA and private medical records have been associated with the claims file.  The Veteran has been afforded appropriate VA examinations.  The examiners had access to and reviewed the claims file and provided sufficient descriptive information to allow for an accurate adjudication of these claims.  


I.  Applicable laws and regulations

The Veteran filed a claim for an increased evaluation for endometriosis and costochondritis in November 2008.  A decision was issued in July 2009.  In May 2010, the Veteran requested a re-evaluation for his endometriosis and costochondritis.  No decision was issued for these issues.  The Veteran filed another claim for costochondritis and endometriosis in March 2011.  The Board finds that the Veteran's May 2010 claim is the most recent claim for an increased evaluation for endometriosis and costochondritis.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

II.  Costochondritis

After review of the evidence, the Board finds the criteria for a rating of 20 percent for costochondritis has been met.  See 38 C.F.R. §§ 4.71a, 4.73, DC 5321. 

The Veteran's chronic costochondritis was rated as noncompensable under Diagnostic Code 5321.  

In an April 2009 examination, the Veteran reported that costochondritis had existed since 1996.  She has pain in the lower sternum on a regular basis.  The pain travels up and down the middle of the chest.  The pain feels crushing, aching, oppressing and sharp.  Pain severity was 10/10.  She reported being able to function without medication.  A pelvic examination was declined.

In a June 2011 QTC examination, the Veteran reported similar symptoms as she did in April 2009.  In addition, she noted that pain in her chest is relieved by rest and hydrocodone.  She reported that she could function with medication.  She experienced weakness, stiffness, debility and abnormal motion.  She missed work two to three days a week due to rib pain.  Examination of the ribs showed severe tenderness of rib 4-8 due costochondritis.

In June 2011, the Veteran was treated for chest pain, the physician concluded that she had chest pain that was most likely musculoskeletal pain, exercise-induced asthma and GERD.

In June 2013, the Veteran received a VA examination for costochondritis.  She reported that the condition caused pain and difficulty breathing.  She reported flare-ups every day that last for 10 minutes to one hour with a pain level of 10.  She takes hydrocodone and acetaminophen for pain.  She reported weakness and debility.  Upon examination, the ribs showed severe tenderness from ribs 1 to 5 and on sternum due to costochondritis.  The x-ray of the ribs was normal.  The examiner noted that the subjective factors were pain in ribs and objective factors were severe tenderness to the anterior ribs 1-5 and sternum.  She has pain with opening her arms too fast or with pushing.  She cannot pick up a box that is 20 pounds.

An October 2013 chiropractic treatment record noted that the Veteran had chest pain that bothered her 76 and 100 percent of the time and that the pain was a 7 out of a scale of 0 to 10 with 10 being the worst pain.  

In December 2014, the Veteran received a VA examination for costochondritis.  She reported chest pain that she treats with hydrocodone in the past and currently with tramadol.  She had constant lower sternal pain that was worse if she lifts her arms or picks up heavy objects or walks.  It affects both thoracic muscle groups.  She reported fatigue and pain in muscle group XXI that is consistent at a more severe level.  It was very tender to palpation of the distal half of sternum and parasternal tissues left and right.

In terms of the Veteran's statements, in her November 2008 claim, the Veteran reported that she had damaged cartilage and ligaments in her chest that increased her pain to the point that she could not do much.  She reported that her costochondritis causes difficulty breathing, and it sometimes feels like a heart attack.  In her September 2011 notice of disagreement, she reported that the pain is so severe that she will drop everything when the pain starts and that it is completely debilitating.  In a May 2013 Decision Review Officer hearing, she testified to pain in her chest.

Costochondritis does not have its own evaluation criteria assigned in VA regulations.  When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20, whereby the disability is rated under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.  Here, costochondritis is rated by analogy to muscle group XXI-thoracic muscle group.  The December 2014 examiner identified this muscle group to be the location of the muscles group affected.

Diagnostic Code 5321 applies to muscle group XXI and provides for a zero, noncompensable rating for slight disability, a 10 percent rating for moderate disability, and a 20 percent rating for moderately-severe or severe disability.  38 C.F.R. § 4.73.

The evidence overwhelmingly shows that the Veteran experiences severe pain in the thoracic muscle area.  Objective examinations as well as the Veteran's subjective statements have showed pain levels from 7 to 10 and severe tenderness from ribs 1 to 5 due to costochondritis.  Therefore, the Board finds that a 20 percent evaluation for costochondritis has been met.  See 38 C.F.R. § 4.73, DC 5321. 

The Board has also considered whether a rating is warranted under Diagnostic Code 5010 for traumatic arthritis.  Traumatic arthritis is rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 directs that degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

As noted, a ten percent rating under Diagnostic Code 5003 requires x-ray evidence of arthritis.  Here, there is no x-ray evidence to confirm a diagnosis of arthritis in the Veteran's left chest.  X-ray of the ribs was normal.  See June 2013 x-ray study.

Without x-ray evidence of arthritis, Diagnostic Codes 5010 and 5003 are inappropriate to rate or provide a higher rating for the Veteran's disability.  See 38 C.F.R. § 4.71a, DC 5010.

In conclusion, a 20 percent evaluation, the highest evaluation available under Diagnostic Code 5321, is warranted for the Veteran's costochondritis.


III.  Endometriosis

The Veteran is currently assigned a noncompensable evaluation prior to April 3, 2012, 10 percent beginning April 3, 2012 and 30 percent from December 9, 2014 for endometriosis under DC 7629, which specifically addresses endometriosis.

The Board has considered the implications of the change in diagnostic code and recognizes that any change in a diagnostic code by VA must be explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In this case, DC 7629 directly addresses endometriosis, which is a diagnosis confirmed by laparoscopy and well-established in the record.  In contrast, DC 7613 is broader and intended to address general disabilities of the uterus.  Therefore, DC 7629 is the more appropriate code.

DC 7629 provides for a 10 percent rating with pelvic pain or heavy or irregular bleeding requiring continuous treatment for control.  A 30 percent rating is warranted for pelvic pain or heavy or irregular bleeding not controlled by treatment.  A 50 percent is warranted for lesions involving bowel and bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel and bladder symptoms.  38 C.F.R. § 4.116.

The Veteran received a VA examination in April 2009.  She reported pelvic pain, fever and heavy regular bleeding at times since 1985 that is not controlled by treatment.  She had a caesarian section done in 1988 for endometriosis and multiple implants in 1989.  No female organs have been removed.  She reported pain during sexual intercourse and difficulty working.  A pelvic examination was declined.  The examiner deferred to previous diagnoses of endometriosis.

A March 2011 Pap smear noted a low-grade squamous intraepithelial lesion.  A colonoscopy was recommended.

In the June 2011 fee based examination for endometriosis, the Veteran reported that endometriosis caused vaginal discharge described as nonstop chronic pelvic pain, fever, and abdominal pain that does allow for sexual activity.  She had no bleeding between periods and no bleeding after intercourse.  She also reported incontinence but no other bowel problems related to her gynecological condition.  Upon examination, the Veteran had diffuse pelvic tenderness.  There was pain and tenderness with movement of the cervix and tenderness of the uterus.  There was tenderness of the right ovary and left ovary.  There was no palpable mass involving the right or left ovary.  The examiner noted that subjective symptoms included heavy bleeding not controlled by treatment, pelvic pain and that the bleeding and pain puts her on bedrest for 3 to 4 days.  The objective factors are severe tenderness on examination.   The examination also included a linear scar measuring 12 centimeters by 2 centimeters as result of a caesarian section.  It is a superficial scar with no underlying tissue damage.  She had another linear scar suprapubic due to laparotomy.  It is a linear superficial scar about 17 centimeters by 0.1 centimeters that is not painful.

An August 2011 VA treatment record noted the report of chronic pelvic pain.
A June 2011 pelvic echo noted multiple uterine fibroids some of which show calcifications.

A January 2013 treatment record noted her report of chronic lower abdominal pelvic pain.  

A June 2013 VA examination noted a diagnosis of endometriosis.  She reported intermittent pain, severe pain, pelvic pressure, irregular menstruation, and frequent or continuous menstrual disturbances.  As for treatment, she has had depo-Lupron, laparoscopy with burring endometriosis, exploratory laparotomy with lysis of adhesions, and pills over the years.  The examiner opined that the Veteran's symptoms of endometriosis were not controlled by continuous treatment.  She has not been diagnosed with any other disease, injury or condition of the vulva, vagina, Fallopian tubes, ovaries or uterus except for one fibroid found.  The examiner noted that she did have incontinence due to a gynecologic condition.  It should be noted that the Veteran is already service-connected for urinary incontinence as a residual of multiple sclerosis.  In terms of symptoms of her endometriosis, the Veteran had pelvic pain, heavy or irregular bleeding requiring continuous treatment for control and anemia caused by endometriosis.  In addition, she had severe pain with any touching of any genital areas, vaginal introitus, bladder, cervix or uterus.  The examiner noted that she certainly had chronic pelvic pain syndrome.  She was diagnosed with anemia June 18, 2013.  The examiner noted that she misses work two times per month due to endometriosis pain.  

A December 2014 Gynecological Condition VA examination, the Veteran reported that she was treated by her primary care for her chronic pelvic pain in the past year and has had no other treatment.  Pain of 9/10 is consistent with flare-ups (10/10) and not related to activity.  Her pain is worse with over exertion and better with medication and local heat.  She is unable to have intercourse due to pelvic pain.  She reported urinary and bowel incontinence and attributes to her endometriosis or her past surgeries for endometriosis.   Upon examination, the Veteran had severe pain and pelvic pressure.  The pelvic pain symptoms required continuous treatment and her symptoms are not controlled by continuous treatment.  Although the Veteran had scars related to her condition, the scars were not painful, unstable or greater than 39 square centimeters.  The examiner noted that the Veteran had urinary incontinence and voiding dysfunction due to neurogenic bladder but the examiner found that it was due to multiple sclerosis.  The examiner explained that her urinary incontinence was not due to endometriosis surgeries because there was no record of endometrial implants on/in the bladder.  There was also no documentation of any complications of surgery such as pelvic adhesions that would have resulted in urinary or bowel incontinence.  The examiner found that it was more likely than not that her urinary and bowel incontinence were symptoms of her multiple sclerosis.  Patients with multiple sclerosis have a high rate of bladder and/or bowel dysfunction, including urinary and bowel incontinence.  Her 2013 urodynamic study showed neurogenic bladder which is consistent with multiple sclerosis.  The examiner recommended that her urinary and bowel incontinence be rated as a complication of multiple sclerosis (MS).  The examiner found that it was more likely than not that her urinary and bowel incontinence are symptoms of her MS.  It should be noted that the Veteran is service-connected for incontinence as due to multiple sclerosis.  

As to the Veteran's statements, in her September 2011 notice of disagreement, she reported multiple uterine fibroids, urinary incontinence and sexual dysfunction due to this condition.  She explained that because the pain is so severe, it is impossible for her to have sexual intercourse.  During the May 2013 Decision Review Officer hearing, she testified to pelvic pain.

Throughout the appeal period, the evidence shows that the Veteran had pelvic pain and heavy bleeding that was not controlled by treatment.  This would allow for a 30 percent evaluation for the entire appeal period.  

The question becomes whether a 50 percent evaluation is warranted.  In order for a 50 percent evaluation to be assigned, there must be lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  The Veteran has asserted that her urinary incontinence and bowel symptoms are related to her endometriosis.  The June 2013 examiner noted that the Veteran did have incontinence due to a gynecologic condition.  No rationale was provided for this conclusion.  In contrast, the December 2014 examiner found that the Veteran's bladder and bowel dysfunction was more likely than not due to her MS.  In addition, the December 2014 examiner conducted two separate examinations to evaluate the Veteran's bladder and bowel symptoms.  The December 2014 also provided an opinion with detailed rationale about why she believed the urinary and bowel symptoms were most likely due to MS and not due to endometriosis.  The Board does not find these opinions to be evenly balanced and instead finds the December 2014 to be more probative.  Therefore, the Board concludes that the Veteran does not have bowel or bladder symptoms due to endometriosis.  For this reason, a higher 50 percent evaluation under DC 7629 is not warranted.  

In sum, the Veteran's endometriosis is manifested by pelvic pain, a lesion, and heavy bleeding that cannot be controlled by treatment.  These findings are consistent with the 30 percent rating under DC 7629.

The Board has considered whether a higher evaluation could be warranted under any other diagnostic code but has found none that would apply.


IV. SMC for loss of use of creative organ

The Veteran contends that she is unable to have sexual intercourse due to pelvic pain that is a symptom of her endometriosis.  

VA provides special monthly compensation (SMC) if a veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k).  Entitlement to SMC based on loss of use of a creative organ can also be granted based on erectile dysfunction in male Veterans.  38 C.F.R. § 3.350(a)(1)(ii).  Essentially, the Veteran is unable to have intercourse due to pelvic pain.  In the June 2011 QTC examination for endometriosis, she reported that endometriosis causes nonstop chronic pelvic pain, which does allow for sexual activity.  In December 2014 examination, the Veteran reported that she is unable to have intercourse due to pelvic pain.  For these reasons, SMC for loss of use of creative organ is granted. 


ORDER

Throughout the appeal period, entitlement to a 20 percent evaluation for costochondritis, but no higher, is granted beginning May 14, 2010, subject to the controlling regulations applicable to the payment of monetary awards.

Throughout the appeal period, entitlement to a 30 percent evaluation for endometriosis, but not higher, is granted beginning May 14, 2010, subject to the controlling regulations applicable to the payment of monetary awards.

Special monthly compensation (SMC) for loss of use of the creative organ is granted.





____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


